          CASE 0:20-cv-01371-ECT-KMM Doc. 15 Filed 07/01/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


3M COMPANY,                                        Case No.: 20-cv-1371 (ECT/KMM)

               Plaintiff,
         v.                                            DECLARATION OF
                                                    NICHOLAS C. GANGESTAD
LEGACY MEDICAL SUPPLIES,
LLC., MARK ECKHARDT, CAROL
ANN KORPI, JOSEPH NELSON,
JEREMY REBOULET, and DOES 1-
10, whose true names are largely
unknown.

               Defendants.



         I, Nicholas C. Gangestad, pursuant to 28 U.S.C. § 1746 and upon penalty of perjury,

declare as follows:

         1.    I am a resident of the State of Minnesota; over the age of 18; and competent

to make this declaration. The information set forth herein is based on my personal

knowledge. I could and would testify as to the matters set forth herein, if called upon to

do so.

         2.    I am Senior Vice President and Chief Financial Officer for 3M Company.

         3.    I submit this declaration in support of 3M Company’s application for a

temporary restraining order and preliminary injunction against Defendants Legacy Medical

Supplies LLC, Mark Eckardt, Carol Ann Korpi, Joseph Nelson, Jeremy Reboulet and John

Does 1-10 in the above-referenced action.
        CASE 0:20-cv-01371-ECT-KMM Doc. 15 Filed 07/01/20 Page 2 of 2




       4.     I understand that Defendants Jeremy Reboulet and Carol Ann Korpi have told

at least one third-party that they have a personal relationship with me.     I do not know

Mr. Reboulet or Ms. Korpi. Nor do I have any relationship, let alone a personal relationship,

with them or Defendants Legacy Medical Supplies, LLC, Mark Eckardt, and Joseph Nelson.

       I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and that this declaration was executed this 29th day of June, 2020.




                                          /s/Nicholas C. Gangestad ____




                                             2
